UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-5133


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERIC BAILEY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:09-cr-00017-CCB-1)


Submitted:   February 18, 2011            Decided:   March 18, 2011


Before MOTZ, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allen H. Orenberg, THE ORENBERG LAW FIRM, North Bethesda,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney, Clinton J. Fuchs, Andrea L. Smith, Assistant United
States Attorneys, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eric Bailey entered a conditional plea of guilty to

possessing      a   firearm    after       being     convicted       of     a   felony,    in

violation of 18 U.S.C. § 922(g)(1) (2006), reserving the right

to appeal the district court’s denial of his motion to suppress.

On appeal, Bailey challenges both the validity of the search

warrant that led to discovery of the weapon in question and the

court’s     application        of    the      good      faith       exception      to     the

exclusionary rule.         Finding no error, we affirm.

            “Generally, evidence seized in violation of the Fourth

Amendment is subject to suppression under the exclusionary rule,

the overarching purpose of which is to deter future unlawful

police conduct.”        United States v. Andrews, 577 F.3d 231, 235

(4th    Cir.)   (internal      quotation        marks    and    citations        omitted),

cert.     denied,    130      S.    Ct.    1031      (2009).             “The   deterrence

objective, however, is not achieved through the suppression of

evidence obtained by an officer acting with objective good faith

within the scope of a search warrant issued by a magistrate.”

Id.    (internal    quotation       marks     omitted).         Thus,       “under      . . .

[the] good faith exception [in United States v. Leon, 468 U.S.

897    (1984)],     evidence       obtained     pursuant       to    a    search   warrant

issued by a neutral magistrate does not need to be excluded if

the     officer’s     reliance        on      the     warrant         was       objectively



                                            2
reasonable.”     Andrews, 577 F.3d at 236 (internal quotation marks

omitted).

            An   officer’s    reliance       on    a     warrant    will     not    be

“objectively     reasonable,”     however,          in     four    circumstances:

“where (1) probable cause is based on statements in an affidavit

that are knowingly or recklessly false; (2) the magistrate fails

to perform a neutral and detached function and instead merely

rubber stamps the warrant,” United States v. Gary, 528 F.3d 324,

329 (4th Cir. 2008) (internal quotation marks omitted) (citing

Leon, 468 U.S. at 914-15); (3) the affidavit is “so lacking in

indicia of probable cause as to render official belief in its

existence    entirely    unreasonable,”           Leon,      468   U.S.      at    923

(internal quotation marks omitted); or “(4) the warrant was so

facially    deficient    that    the       executing        officer       could    not

reasonably have assumed it was valid.”                   Gary, 528 F.3d at 329.

We may proceed directly to the question of good faith without

first   considering     the   underlying          validity    of    the     warrant.

United States v. Legg, 18 F.3d 240, 243 (4th Cir. 1994) (citing

Leon, 468 U.S. at 925).         This court reviews a district court’s

application of the Leon exception de novo.                     United States v.

DeQuasie, 373 F.3d 509, 520 (4th Cir. 2004).

            Bailey   argues   that     the    exclusionary         rule    does    not

apply because the search warrant affidavit misled the magistrate

to believe that a controlled buy of heroin took place at the

                                       3
residence at which police recovered the firearm and that the

affidavit was so lacking in indicia of probable cause as to

render belief in its existence entirely unreasonable.                          Bailey

fails to allege that the warrant was based on any “knowingly or

recklessly false statements in the affidavit,” Gary, 528 F.3d at

329,   because      the     affidavit   does     not    indicate        where    the

controlled    drug    buy    took   place.     Thus,     the        district    court

correctly determined that it was the fact of the sale, and not

the location, that established probable cause to search Bailey’s

residence.     Moreover, the search warrant affidavit set forth

specific     allegations      linking   Bailey     to        drug    activity    and

establishing his residence.         In light of the relevant law, these

allegations are more than sufficient to establish that reliance

on the warrant was reasonable.               See, e.g., United States v.

Williams, 548 F.3d 311, 319-22 (4th Cir. 2008).                        Accordingly,

the district court did not err in denying Bailey’s motion to

dismiss and motion for reconsideration.

           We therefore affirm the district court’s judgment. We

dispense     with    oral    argument   because        the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                        4